Citation Nr: 1516975	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse, as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased initial rating for PTSD, currently rated as 50 percent disabling prior to August 22, 2011, and as 70 percent disabling since August 22, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 22, 2011.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The May 2009 rating decision denied service connection for polysubstance abuse and granted service connection and assigned a 50 percent disability rating for PTSD, effective September 19, 1996.  The May 2011 rating decision denied entitlement to a TDIU.  The Board notes that in the May 2009 rating decision, the RO assigned a temporary total evaluation for PTSD based on hospitalization of over 21 days, effective November 8, 1999, and continued the 50 percent rating thereafter, effective January 1, 2000.  Therefore, the Board's analysis for an increased initial rating for PTSD will not include the period of temporary total evaluation. 

An April 2013 rating decision increased the disability rating for PTSD, from 50 percent to 70 percent, effective August 22, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Similarly, the April 2013 rating decision granted a TDIU, effective August 22, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the Board has recharacterized the claim as listed on the title page.  

The Board notes that following the May 2009 rating decision, the Veteran also filed a  Notice of Disagreement in May 2010 regarding the effective date for the grant of service connection for PTSD.  Although the RO furnished a Statement of the Case on this issue in April 2013, the Veteran clarified in his May 2013 Form 9 that he did not disagree with the effective date assigned for the grant of service connection for PTSD, and that he just disagreed with the assigned disability ratings for PTSD.  Therefore, the issue of an earlier effective date for the grant of service connection for PTSD is not before the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from May 2007 to April 2013, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.  

The Veteran was last afforded a VA examination for his PTSD in February 2009, almost 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has submitted medical evidence suggesting that his disability has worsened since the last examination and since the RO increased the disability rating for PTSD, from 50 percent to 70 percent, effective August 22, 2011.  Specifically, the Veteran's VA medical records dated since August 22, 2011 reveal that he has been experiencing suicidal ideation.  Indeed, a June 2012 VA medical record documented that the Veteran had been voicing multiple suicidal plans.       

Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Board notes that the April 2013 Statement of the Case in the claims file is missing pages pertaining to the analyses for the issues of service connection for polysubstance abuse and a TDIU prior to August 22, 2011.  On remand, the missing pages should be obtained and associated with the claims file.  

Moreover, the the Veteran has not yet been notified regarding the criteria for establishing secondary service connection for polysubstance abuse.  On remand, the Veteran should be so notified.  

Finally, the Board finds that the Veteran's claim for a TDIU prior to August 22, 2011 is inextricably intertwined with the claim for service connection for polysubstance abuse and the claim for increased initial rating for PTSD.  The grant of service connection for polysubstance abuse and/or the grant of an increased rating for PTSD would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities prior to August 22, 2011.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for secondary service connection for polysubstance abuse.  The Veteran should also be provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his PTSD and polysubstance abuse since April 2013.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Obtain the missing pages of the April 2013 Statement of the Case pertaining to the analyses of the issues for service connection for polysubstance abuse and a TDIU prior to August 22, 2011, and associate them with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit any of these documents.  If the missing pages of the April 2013 Statement of the Case are not found, re-issue the the April 2013 Statement of the Case in its entirety.   

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The examiner must review the record in conjunction with the examination.  

The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  The examiner should also determine whether the Veteran has total social and occupational impairment.  If there is not total social and occupational impairment, the examiner should indicate whether the Veteran's PTSD results in deficiencies in judgment, thinking, family relations, work, or mood; or whether the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The reasoning for any opinions given should be provided. 

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




